PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $3,096.51, representing the balance due on an agreement between the claimant and Potomac State College to publish the latter’s yearbook. The books were delivered and accepted by the school, which made payment of $1,277.60 to the claimant, leaving a balance of $3,096.51.
In its Answer, the respondent admits the allegations of fact set forth in the Notice of Claim, and admits that there were sufficient funds on hand at the close of the fiscal year from which this claim could have been paid.
In view of the foregoing, this Court hereby makes an award to the claimant in the above-stated amount.
Award of $3,096.51.